Supreme Court of Florida
                                ____________

                                No. SC21-253
                                 ____________

                IN RE: AMENDMENT TO FLORIDA RULE OF
                     APPELLATE PROCEDURE 9.020.

                              September 2, 2021

PER CURIAM.

     Before the Court is the report of The Florida Bar’s Appellate

Court Rules Committee (Committee) proposing an amendment to

Florida Rule of Appellate Procedure 9.020 (Definitions). See Fla. R.

Gen. Prac. & Jud. Admin. 2.140(b)(1). We have jurisdiction. See

art. V, § 2(a), Fla. Const.

     The Committee proposes amending rule 9.020 to include

motions filed under Florida Rule of Civil Procedure 1.535

(Remittitur and Additur) in the list of motions that toll rendition of

final orders.

     The Committee’s proposal was approved by the Board of

Governors of The Florida Bar by a vote of 39-1. The proposed
amendment was published by both the Committee and the Court.

No comments were received following either publication.

     Having considered the proposed amendment, the Court hereby

amends Florida Rule of Appellate Procedure 9.020 as proposed by

the Committee. In subdivision (h)(1)(A), the words “, remittitur, or

additur” are added after “motion for new trial” to clarify that timely,

authorized motions for remittitur or additur toll rendition.

     Accordingly, the Florida Rules of Appellate Procedure are

amended as set forth in the appendix to this opinion. New language

is indicated by underscoring. The amendments shall become

effective on October 1, 2021, at 12:01 a.m.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THIS AMENDMENT.

Original Proceeding – Florida Rules of Appellate Procedure

Laura Anne Triplett Roe, Chair, Honorable Stephanie Williams Ray,
Past Chair, Appellate Court Rules Committee, Tallahassee, Florida,
Joshua E. Doyle, Executive Director, and Krys Godwin, Staff
Liaison, The Florida Bar, Tallahassee, Florida,

     for Petitioner


                                 -2-
                               Appendix

RULE 9.020.      DEFINITIONS

     The following terms have the meanings shown as used in
these rules:

     (a)-(g) [NO CHANGE]

     (h) Rendition of an Order. An order is rendered when a
signed, written order is filed with the clerk of the lower tribunal.

           (1) Motions Tolling Rendition. The following motions,
if authorized and timely filed, toll rendition unless another
applicable rule of procedure specifically provides to the contrary:

                 (A)   motion for new trial, remittitur, or additur;

                 (B) – (L) [NO CHANGE]

           (2)   [NO CHANGE]

     (i)-(l) [NO CHANGE]

                           Committee Notes

                             [NO CHANGE]

                          Court Commentary

                             [NO CHANGE]




                                  -3-